

117 HR 3077 IH: Postal Service Improvement Act
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3077IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Mrs. Carolyn B. Maloney of New York (for herself, Mr. Lynch, and Mrs. Lawrence) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require mail-in ballots to use the United States Postal Service barcode service, to provide paid parental leave to officers and employees of the Postal Service, and for other purposes.1.Short titleThis Act may be cited as the Postal Service Improvement Act. 2.Mail-in ballots and Postal Service barcode service(a)In generalSection 3001 of title 39, United States Code, is amended by adding at the end the following:(p)Any ballot sent within the United States for an election for Federal office is nonmailable and shall not be carried or delivered by mail unless the ballot is mailed in an envelope that—(1)contains a Postal Service barcode (or successive service or marking) that enables tracking of each individual ballot;(2)satisfies requirements for ballot envelope design that the Postal Service may promulgate by regulation;(3)satisfies requirements for machineable letters that the Postal Service may promulgate by regulation; and(4)includes the Official Election Mail Logo (or any successor label that the Postal Service may establish for ballots)..(b)ApplicationThe amendment made by subsection (a) shall apply to any election for Federal office occurring after the date of enactment of this Act.(c)Reimbursement to States(1)In generalThe Federal Government shall reimburse each State (including the District of Columbia and any territory or possession of the United States) for the cost of using the Postal Service barcode service as required under subsection (p) of section 3001 of title 39, United States Code, as added by subsection (a). (2)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2022 and each fiscal year thereafter such sums as may be necessary, to be derived from the general fund of the Treasury, for reimbursing States for such cost. 3.Paid parental leave for Postal Service and Postal Regulatory Commission employeesThe Family and Medical Leave Act of 1993 (29 U.S.C. 2612), is amended—(1)in section 101(2)(E)—(A)in the subparagraph heading, by inserting USPS, and Postal Regulatory Commission after GAO; and(B)by inserting the United States Postal Service, or the Postal Regulatory Commission after Government Accountability Office; and(2)in section 102(d)(3)—(A)in the paragraph heading, by inserting USPS, and Postal Regulatory Commission after GAO; and(B)by striking the Government Accountability Office in each instance and inserting the Government Accountability Office, the United States Postal Service, or the Postal Regulatory Commission.